Brady, J.:
In June, 1865, the plaintiff, at San Francisco, California, shipped a trunk, in good order, marked “ H. E. R.,” on the ship Great Republic, then lying at a wharf in San Francisco, for New York, and obtained a receipt for the same from the freight clerk, who received the trunk and put it on board the vessel. The ship was owned by the defendants, but was chartered by Moore & Co. for the voyage to New York, but victualled, manned and sailed by the owners. The plaintiff left California for New York, where he arrived prior to the Great Republic. He called on Wells, Fargo & Co. and gave them the receipt given him on the shipment of his trunk, with instructions to obtain it for him on the arrival of the ship. When that event occurred, the receipt was presented to the consignees of the ship, who directed the person presenting it to the delivery clerk of the ship,, and the receipt was accordingly presented at the place where the ship was discharging, and the trunk demanded. The answer was that it had *137not come out of the ship, but as soon as it did, Wells, Fargo & Co. would be notified. The trunk was not delivered but placed in store, without notice to the plaintiff or his agents of its going out of the ship, or the disposition made of it. The plaintiff never received the trunk or its contents. The plaintiff insists that the defendants are liable to him for the loss, notwithstanding- the charter which was made for the voyage. It is admitted that the defendants are the owners of the ship, and it appears that although Moore & Co. chartered her, the defendants were to victual, man and sail her. They retained the possession, control and navigation of the vessel therefor, and were the owners for the voyage, regarded as carriers and liable for the loss. (Campbell v. Perkins, 8 N. Y., 432; Parish v. Crawford, 2 Strange Rep., 1251; Clarkson v. Edes, 4 Cow. Rep., 470; Mactaggert v. Henry, 3 E. D. Smith Rep., 398; Marcardier v. The Chesapeake Ins. Co., 8 Cranch, 49.) Where the general owner retains the possession, command and navigation of the ship, and contracts to carry a cargo of freight for the voyage, the charter party is considered a mere affreightment sounding in covenant, and the freightor is not clothed with the character or legal responsibility of ownership. In such a case the responsibility rests on the general owner. (8 Cranch, supra.) See, also, section 55, act of congress March 8, 1851, which, recognizing the distinction suggested, declares that the charterers of any ship or vessel, in case he or they shall man, victual and navigate the'vessel at his or their expense, or by his or their own procurement, shall be deemed the owner or owners of such vessel within the meaning'of the act, etc. It is therefore correctly said by the plaintiff’s counsel that upon the principle that “ the ship is bound to merchandise, and the merchandise to the ship,” the owners are liable in solido while engaged as common carriers, and it makes no difference to the shipper, whether or not the vessel has been given out as a general or chartered ship. Where the owner mans and navigates the vessel he is liable for all losses, not included in the excepted perils. The liability of the defendants as carriers thus appearing, did they discharge their duty to the plaintiff in delivering the goods? A carrier by water may relieve himself from liability by delivering merchandise upon a wharf with notice thereof to the consignee, after reasonable time to him to remove it has *138expired. (Price v. Powell, 3 Comst. R., 322; Redmond, v. Liverpool N. Y. and Phila. S. Co., 46 N. Y. Rep., 583; McAndrew et al. v. Whitlock, Jr., 52 N. Y. Rep., 45.) He must, it would seem from these cases, give the consignee due notice before unlading, and yield a reasonable time to take charge of and secure the goods. The propriety of such a rule is manifest, from the facts in this case, from which it appears that the ship was several weeks unloading. If the consignee or owner, after such notices, and the expiration of a reasonable time, does not remove the goods, they may be stored by the carrier, and his liability thereby ended. (Cases, supra.) In this case the arrival of the vessel was known to the shipper, and the necessary document placed in the hands of his agents to procure the goods. They were not ready for delivery when demanded, and no notice was given that they would be or were unladen, either to the plaintiff or his agents, who were known to the defendants. The mere knowledge that the ship was unloading, did not impose upon the plaintiff or his agents the duty of waiting for weeks to see the merchandise discharged from the vessel. The object of notice is to prevent this burden, and the duty of requiring it is neither severe nor unjust. The plaintiff proved that the clerk, who was at the ship while she was unloading, promised to send notice. The testimony was objected to; but if not admissible as a part of the res gestee (Mc Cotter v. Hooker, 8 N. Y., 497), it could not prejudice the defendants, because it was nothing more, by way of duty, than the law required of them without the promise. The defendants, not having given notice of the landing of the trunk, were not authorized to place it in store at the risk of the plaintiff. His right was' to receive it from the ship or the wharf, until he had lost it by delay beyond a reasonable time. If it was intact in the store, the defendants should have produced it, and thus either relieved themselves of liability or mitigated the demand. The defendants did not do their duty, therefore, in reference to the delivery of the trunk. It cannot be said, with propriety, that this case involves any question arising from the circumstance that the consignee could not be found. The plaintiff was represented by Wells, Fargo & Co., acting as his agents, having the receipt in their possession, which was exhibited to the consignees of the vessel and to the delivery clerk at the ship, *139where she was discharging. The defendants were informed, therefore, who the consignee was, and before the plaintiff’s trunk was taken from the ship. The defendants’ request, under the facts and circumstances disclosed, therefore, to go to the jury on the question of negligence, was properly denied. It was not disputed that the plaintiff’s trunk was not delivered, or that there had been no notice by the carriers of 'their readiness to deliver — no notice in fact of any thing in relation to the unlading of the goods. This established the liability of the defendants, and there was no question of negligence, upon disputed evidence, involved in the cause. The omission to deliver the trunk was not, in any way, excused by evidence, of facts relieving the defendants of their responsibility for that omission. The proof of negligence was therefore conclusive, and became a question of law. There was no conflict in the evidence going to establish any of the circumstances upon which the question depended. (Bernhard v. R. and S. R. R. Co., 1 Abb. Ct. App. Dec., 131.)
The offer of the.defendants to show the usual custom and course of business for receipts for goods to be surrendered and bills of lading taken, and the ship’s manifest to be made up from the bills of lading, was properly excluded.
The questions were: Is it not customary for persons who take receipts for goods on board of a ship to procure bills of lading therefor ? Is it not customary for the manifest of the ship to be made up from the bills of lading ? Is it customary for the consignees to send notice to the persons who have freight on board ? The first and second questions are not suggestive, of a custom, amounting to' a usage of trade binding upon the plaintiff, and in reference to which he was supposed to contract. It may have been customary to do both of the acts mentioned for the convenience of the carrier, but the omissions would not destroy the contract expressed by the receipt. There was no offer to show any rule to that effect. The third question was one in which the plaintiff had no interest. lie was not dealing with consignees, but with the defendants as owners of the ship, who were his carriers. The question about there being any memorandum or any papers of the ship, from which notice to any body could be given with relation to the delivery of the trunk, was equally inadmissible. The plain*140tiff had given notice at the office of the consignees and at the ship, to a person there intrusted with the delivery of the freight, and who, in reference to it, so far as the plaintiff was concerned, represented them.
The defendants say he was not an employe of theirs, but of the consignees, but the answer is that the ship was in their possession and under their control, and he was there acting on their behalf and relative to their business, namely, the delivery of the freight. The plaintiff was under no obligation to investigate his position. It was enough that he was the delivery cleric, engaged in and about a business which was clearly the defendants, namely, discharging the freight. The question which was designed to show that Mr. Bailey was instructed to deliver no cargo without an order of the consignees, was properly excluded.
There was no refusal to deliver upon any such grounds. The agents of the plaintiff were, in fact, sent by the consignees to the ship. This was not disputed. There was nothing said about any written or verbal order from them, but the direction to go to the ship was in effect a verbal order. The various questions argued have thus been considered,-and it seems that the defendants established neither a defense, nor a right to go to the jury on the only question which they desired to submit, namely, negligence. The plaintiff is therefore entitled to judgment with costs.
Davis, P. J., and Daniels, J., concurred.
Judgment affirmed, with costs.